Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pat. 6,219,685 related to a method for detecting overflow and underflow conditions efficiently. A method in accordance with the present invention specifies first and second modes for an arithmetic operation. First and second mode results are determined for the operation, using the specified first and second modes. The first and second mode results are then compared with test values to identify underflow and overflow conditions. For one embodiment of the invention, the first mode is a truncate or chop mode and the second mode is a widest -register-exponent (wre) mode. An overflow exception is raised if the magnitude of a wre result exceeds an overflow threshold, and an underflow exception is raised if the wre result is not zero, the chop result is a denormal, unnormal, zero result, and the underflow exception trap is enabled;
US Pat. 5,553,015 – related to an apparatus and method for determining, in a pipelined processing unit, when a floating point operation yields either an overflow or underflow (out of range) condition. More particularly, an operation to determine the out of range condition is implemented in parallel with computation of the floating point value.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182